Name: Council Regulation (EEC) No 56/83 of 16 December 1982 concerning the implementation of the Agreement on the international carriage of passengers by road by means of occasional coach and bus services (ASOR)
 Type: Regulation
 Subject Matter: international affairs;  organisation of transport;  transport policy;  land transport
 Date Published: nan

 13.1.1983 EN Official Journal of the European Communities L 10/1 COUNCIL REGULATION (EEC) NO 56/83 of 16 December 1982 concerning the implementation of the Agreement on the international carriage of passengers by road by means of occasional coach and bus services (ASOR) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 75 thereof, Having regard to the proposal from the Commission (1), Having regard to the opinion of the European Parliament (2), Having regard to the opinion of the Economic and Social Committee (3), Whereas, pursuant to Decision 82/505/EEC (4), the Community has concluded the Agreement on the international carriage of passengers by road by means of occasional coach and bus services (ASOR); whereas that Agreement is therefore applicable to such services between the Community and the other Contracting Parties which have ratified it: Whereas Article 13 of the ASOR provides that the Contracting Parties shall adopt the measures required to implement the Agreement; Whereas, in order to implement the ASOR in the Community, certain powers of the Council, the Commission and the Member States should be specified; Whereas the principle embodied in Article 14 (2) of the ASOR, that the competent authorities shall inform each other of the offences committed in their territory by a carrier established in the territory of another Contracting Party and where necessary, of the penalty imposed, should also apply to offences against the ASOR committed in the territory of a Member State by a carrier established in another Member State, HAS ADOPTED THIS REGULATION: Article 1 The competent authorities referred to in Articles 2 (2), 4 (4), 6, 10, 13 (1) and 14 of the ASOR shall be the competent authorities of the Member States concerned. Those authorities shall, where appropriate designate the agencies referred to in Article 6 of the ASOR. Article 2 The transport authorization to which the occasional services referred to in Article 2 (1) (c) of the ASOR may be made subject in accordance with Article 5 (3), where the conditions laid down in Article 5 (2) are not satisfied, shall be issued by the competent authorities of the Member State concerned. Article 3 The model document with stiff green covers containing the text of the cover page recto verso of the control document in each official language of all the Contracting Parties, referred to in Article 11 of the ASOR, shall be issued by the competent authorities of the Member State where the vehicle is registered or by a duly authorized agency. Article 4 The measures required to implement the ASOR, referred to in Article 13 (1) thereof, shall be adopted by the competent authorities of the Member States. Article 5 If the competent authorities in the Member States agree bilaterally or multilaterally with the competent authorities of the other Contracting Parties that, in accordance with Article 10 of the ASOR, the list of passengers need not be drawn up, the Member States concerned shall inform the Commission thereof. Article 6 In addition to the information provided for in Article 14 (2) of the ASOR, the competent authorities in the Member States shall inform one another of offences against the ASOR committed in their territory by carriers established in another Member State and of any penalty imposed. Article 7 1. The Commission shall inform the Member States of every declaration made pursuant to Article 17 (1) of the ASOR by a Contracting Party when signing the ASOR that such Contracting Party does not consider itself bound by Article 5 (2) (b) of the ASOR. 2. Similarly, the Commission shall inform the Member States of every withdrawal of such a declaration in accordance with Article 17 (2) of the ASOR. Article 8 1. When a Member State encounters difficulties in the operation of the ASOR or of the measures taken under Article 13 thereof, it shall inform the Commission and the other Member States. The Commission shall carry out an examination and shall consult the Member States concerned regarding possible solutions. 2. Where appropriate, the Commission shall request that a meeting of the Contracting Parties be convened in accordance with Article 16 (1) of the ASOR. 3. Where the Commission is informed by the Secretariat of the European Conference of Ministers of Transport (ECMT) that another Contracting Party has requested that a meeting of the Contracting Parties be convened in accordance with Article 16 (1) of the ASOR, the procedure set out in paragraph 1 above shall apply correspondingly. Article 9 1. Should a Member State consider a revision of the ASOR to be necessary, it shall forward a reasoned request to the Commission and shall inform the other Member States thereof. The Commission shall examine the request and consult the Member States. 2. The Commission shall submit to the Council a report on the results of its examination, accompanied, where appropriate, by a proposal authorizing it to negotiate with the other Contracting Parties on behalf of the Community. 3. Where appropriate, the Commission shall, in accordance with Article 19 (1) of the ASOR, request that a conference be convened in order to revise the ASOR. 4. Where the Commission is informed by the Secretariat of the ECMT that another Contracting Party has, in accordance with Article 19 (1) of the ASOR, requested that a conference be convened in order to revise the ASOR, the procedure set out in paragraphs 1 and 2 above shall apply correspondingly. Article 10 1. If a Member State considers withdrawal from the ASOR to be necessary, it shall forward a reasoned request to the Commission and shall inform the other Member States thereof. The Commission shall examine the request and consult the Member States. 2. The Commission shall submit to the Council a report on the results of its examination, accompanied, where appropriate, by a proposal for a Decision to denounce the ASOR, pursuant to Article 20 (2) thereof. 3. Where appropriate, the Commission shall give notification of denunciation of the ASOR, pursuant to Article 20 (2) thereof. Article 11 The Commission shall inform the Member States of:  any approval or ratification of the ASOR by a Contracting Party after its entry into force, pursuant to Article 18 (3) of the ASOR,  any denunciation by another Contracting Party to the ASOR notified pursuant to Article 20 (2) of the ASOR. Article 12 1. The Commission shall communicate this Regulation to the Secretariat of the ECMT pursuant to Article 13 (2) of the ASOR. 2. Each Member State shall communicate to the Commission the measures taken under this Regulation and, in particular, the names of the competent authorities designated to implement the ASOR. The Commission shall inform the other Member States and, pursuant to Article 13 (2) of the ASOR, the Secretariat of the ECMT. 3. The Commission shall inform the Member States of the measures referred to in Article 13 (1) of the ASOR taken by the other Contracting Parties and communicated to it by the Secretariat of the ECMT pursuant to Article 13 (2) of the ASOR. Article 13 The Member States shall take the measures required pursuant to this Regulation in good time in order to ensure implementation of the ASOR from the date on which it enters into force (5). Article 14 This Regulation shall enter into force on 1 February 1983. Articles 1 to 12 shall be applicable as from the entry into force of the ASOR. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 16 December 1982. For the Council The President A. MELCHIOR (1) OJ No C 265, 9. 10. 1982, p. 3. (2) OJ No C 304, 22. 11. 1982, p. 252. (3) Opinion delivered on 15 December 1982 (not yet published in the Official Journal). (4) OJ No L 230, 5. 8. 1982, p. 38. (5) The date on which the ASOR enters into force will be published in the Official Journal of the European Communities by the General Secretariat of the Council.